 
 
 
 

--------------------------------------------------------------------------------

 
 
 
Exhibit 10.1
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 

    1  

--------------------------------------------------------------------------------

 

 



ASSIGNMENT AGREEMENT
(Corcoran Canyon)


This assignment agreement is dated for reference February 18, 2004,
BETWEEN:
Corcoran Canyon Mining Corp. , a Nevada corporation with its principal executive
office located at 1325 Airmotive Way, Suite 325, Reno, Nevada, 89502
 
(" Corcoran Canyon ")
AND:    
Golden Spike Mining , a Nevada corporation with its principal executive office
located at 27 Sidewinder Loop, Clancy, Montana, 59634
 
(" Golden Spike ");
 
Whereas:
    
1.    Golden Spike and the Owner entered into an option agreement February 28,
2003 in which the Owner granted Golden Spike an exclusive option to purchase a
100% interest in 41 mineral claims situated in Nye County, Nevada attached to
this agreement as Schedule "A".
 
2.    Pursuant to section 5.1 of the Option Agreement, Golden Spike wishes to
assign, and Corcoran Canyon wishes to acquire, all of Golden Spike’s rights and
obligations under the Option Agreement pursuant to the terms and conditions
contained in this agreement.
 
FOR VALUABLE CONSIDERATION, the receipt and sufficiency of which are
acknowledged, the parties agree that:
 
INTERPRETATION
 
3.    The definitions in the recitals are part of this agreement.
 
4.    In this agreement:
 
     1."Additional Claims" mean the additional 89 contiguous mineral claims as
listed in Schedule "B" of this agreement that have been staked by Golden Spike
Mining and that will be transferred to and registered in the name of Corcoran
Canyon in accordance with the terms of this agreement.
 
    2. "Claim" means any claim, action or cause of action, proceeding,
assessment, loss, judgment, amount paid in settlement of actions or claims,
liability (whether accrued, actual, contingent or otherwise), costs, deficiency,
damage, expense (including, but not limited to, legal fees and disbursements on
a solicitor and own client basis) and demand whatsoever (including any
liabilities arising from the termination of any employee, or liabilities, claims
and demands for taxes or fees) in connection with any litigation, investigation,
arbitration, hearing or other proceeding of any kind and nature (collectively,
referred to as "Claims" and, individually, as a "Claim").
 
    3. "Closing" means the day on which all payments are made for the assignment
fee of the Option Agreement and the Option Agreement is assigned to Corcoran
Canyon.
 
    4."Consent Letter" means the letter dated February 16, 2004 from the Owner
consenting to the assignment of the Option Agreement.
 
    5."Effective Date" means February 18, 2004.





    6."Option Agreement" collectively means the option agreement dated February
28, 2003 between the Owner and Golden Spike and the amendment to option
agreement dated August 1, 2003 between the Owner and Golden Spike attached to
this agreement as Schedule "A".
 
 
 

    2  

--------------------------------------------------------------------------------

 

 
    7."Owner" means Brancote U.S. Inc.
 
    8."Property" means the 41 mineral claims listed in Schedule "C" of this
agreement as optioned under the Option Agreement.
 
    9."Transfer Documents" mean all the documents required to transfer and
register the Additional Claims in the name of Corcoran Canyon.
 
 
TERMS AND CONDITIONS OF ASSIGNMENT AND TRANSFER
 
Assignment of Option Agreement
 
5.  Golden Spike irrevocably assigns, grants, transfers and quit claims to and
in favor of Corcoran Canyon, as and from the Effective Date, the following:
 
    1. all of Golden Spike’s right, title and interest in and to the Option
Agreement;
 
    2. all of Golden Spike’s obligations under the Option Agreement; and
 
    3. any other benefits and advantages to be derived by Golden Spike from the
Option Agreement.
 
6.  In accordance with section 5.1 of the Option Agreement, Corcoran Canyon
agrees to be bound by the terms and conditions of both the Option Agreement and
the Escrow Documents and Corcoran Canyon covenants to perform all of the
obligations of Golden Spike to be performed under the Option Agreement with
respect to the interest to be acquired by Corcoran Canyon.
 
Assignment Fee
 
7.  Corcoran Canyon and Golden Spike agree that the fee for the assignment of
the Option Agreement is US$43,596.
 
Payment of Assignment Fee
 
8.  On or before Closing, Corcoran Canyon will deliver a solicitor’s trust
cheque in the amount of US$43,596 payable to Golden Spike or to any other party
at the direction of Golden Spike.
 
Transfer of Additional Claims
 
9.  Golden Spike irrevocably assigns, grants, transfers and quit claims to and
in favor of Corcoran Canyon, as and from the Effective Date, all of Golden
Spike’s right, title and interest in and to the Additional Claims. Golden Spike
consents to the registration of the Additional Claims in the name of Corcoran
Canyon and will assist Corcoran Canyon by any means required in transferring and
registering the Additional Claims.
 
10.  Corcoran Canyon agrees to pay for all costs and filing fees required for
the transfer and registration of the Additional Claims in the name of Corcoran
Canyon.





Closing
 
11.  On or before Closing, Corcoran Canyon will deliver the following:
 
    1. certified copy of the resolutions of the board of directors of Corcoran
Canyon approving the assignment of the Option Agreement and authorizing the
signing of this agreement; and
 
    2. a solicitor’s trust cheque in the amount of US$43,596 for payment of the
assignment fee.
 
 

    3  

--------------------------------------------------------------------------------

 

 
 
12.   On or before Closing, Golden Spike will deliver the following:
 
    1.  the fully completed and signed Transfer Documents;
 
    2. the signed Consent Letter;
 
    3. certified copy of the resolutions of the board of directors of Golden
Spike approving the assignment of the Option Agreement, approving the transfer
of the Additional Claims, and authorizing the signing of this agreement; and
 
    4. all accounting records, property reports, maps, drill test results, assay
results, technical data and other relevant documents and information compiled by
or in the possession of Golden Spike with respect to the Property and Additional
Claims.
 
REPRESENTATIONS AND WARRANTIES
 
Corcoran Canyon
 
13.  Corcoran Canyon represents and warrants that:
 
    1. It is a corporation formed and in good standing under the laws of Nevada.
 
    2. It has the legal capacity and authority to make and perform this
agreement and has good right, full power and absolute authority to accept the
assignment of Golden Spike’s interest in the Option Agreement.
 
    3.The signing of this agreement and the performance of its terms have been
duly authorized by all necessary corporate actions of Corcoran Canyon, including
the resolution of the board of directors of Corcoran Canyon.
 
14.  The representations and warranties contained in Section 11 are provided for
the exclusive benefit of Golden Spike, and a breach of any one or more thereof
may be waived by Golden Spike, in whole or in part at any time without prejudice
to its rights in respect of any other breach of the same or any other
representation or warranty; and the representations and warranties contained in
Section 11 will survive the signing of this agreement.
 
Golden Spike
 
15.  Golden Spike represents and warrants that:
 
    1. It is a corporation formed and in good standing under the laws of Nevada.
 
    2. It has the legal capacity and authority to make and perform this
agreement and has good right, full power and absolute authority to grant the
assignment of its interest in the Option Agreement.
 
    3. The signing of this agreement and the performance of its terms have been
duly authorized by all necessary corporate actions of Golden Spike, including
the resolution of the board of directors of Golden Spike.





    4. Golden Spike has the full right, title and interest in the Option
Agreement free of any claim or potential claim by any person. No person has any
right to acquire any interest in the Option Agreement, with the exception of
Corcoran Canyon in accordance with the terms and conditions of this agreement.
 
    5. Golden Spike is in full compliance with all terms and conditions of the
Option Agreement as of Closing, including all option payments and annual fees ,
with the exception of the 2003 county fees, which were not paid by the due date,
but have been subsequently paid in full . Neither Golden Spike nor the Owner is
in default under the Option Agreement. As of Closing, no amendments have been
made to the Option Agreement.
 
 

    4  

--------------------------------------------------------------------------------

 

 
 
    6. The Property as listed in Schedule "B" of this agreement represents all
the mineral claims that are being optioned under the Option Agreement.
 
    7. To the best of Golden Spike’s knowledge, the Owner owns the Property free
of any claim or potential claim by any person, with the exception of the right,
title and interest in the Property granted to Golden Spike pursuant to the
Option Agreement, and the Owner has the authority to option Property as
described in the Option Agreement.
 
    8. Golden Spike owns the Additional Claims free of any claim or potential
claim by any person, with the exception of the right, title and interest in the
Additional Claims granted to Corcoran Canyon pursuant to this agreement, and
Golden Spike has the authority to transfer the Additional Claims as described in
this agreement.
 
    9. The mineral claims and rights comprising the Property and the Additional
Claims have been duly and validly located and recorded and will be in good
standing on Closing.
 
    10. To the best of Golden Spike’s knowledge, there are no environmental
damages or claims that have been made or threatened against the Property, the
Additional Claims, or the property that it is situated on or connected to.
Golden Spike has at all times conducted, held and used, and are continuing to
conduct, hold and use its affairs, business, assets and properties, including
the Property and the Additional Claims in accordance with, and not in violation
of or non-compliance with any and all applicable environmental laws or any
permits, and there is no past or present fact, condition or circumstance
relating to the Property or the Additional Claims or, as related to or connected
with the business, Golden Spike, or to the business that would result in any
liability or potential liability under any environmental law.
 
    11. There is no adverse claim or challenge against or to the ownership of or
title to the Property or the Additional Claims, nor to the knowledge of Golden
Spike is there any basis therefor, and there are no outstanding agreements or
options to acquire or purchase the Property or the Additional Claims or any
portion thereof, with the exception of this agreement and the Option Agreement,
and no person has any royalty or other interest whatsoever in the development
and use of the Property, with the exception of the Owner in accordance with the
Option Agreement.
 
    12. There are no Claims, whether or not purportedly on behalf of Golden
Spike, pending, or to the knowledge of Golden Spike, threatened with respect to
or in any manner affecting the Property or the Additional Claims, and there are
no outstanding judgements, orders, decrees, writs, injunctions, decisions,
rulings or awards against, with respect to, or in any manner affecting, the
Property or the Additional Claims.
 
    13. Golden Spike has been validly issued all permits for which any
governmental body deems necessary or for which Golden Spike requires by law for
the ownership or use of the Property and the Additional Claims or to conduct its
business on the Property and the Additional Claims. Golden Spike is in full
compliance with and entitled to all of the benefits under the permits. All
permits are in full force and effect. Neither any past or present fact,
condition or circumstance that has occurred nor the signing and delivery of this
agreement and its performance will create any right to terminate, cancel,
modify, amend, revoke or expire any such permit.





16.  The representations and warranties contained in Section 13 are provided for
the exclusive benefit of Corcoran Canyon and Wilson, and a breach of any one or
more thereof may be waived by Corcoran Canyon or Wilson, in whole or in part at
any time without prejudice to its rights in respect of any other breach of the
same or any other representation or warranty; and the representations and
warranties contained in Section 13 will survive the signing of this agreement.
 
CONFIDENTIAL INFORMATION
 
17.  Except as otherwise set out in this section, all parties will treat all
data, reports, records and other information of any nature whatsoever relating
to this agreement, the Option Agreement, the Property and the Additional Claims
as confidential. The information that results from all exploration and
development on the Property and the Additional Claims is the exclusive property
of the parties and none of the parties may use such information for any purpose
without the written consent of the other parties. Any party may disclose
information regarding the property or the exploration and development if such
disclosure is required by law or by the rules or policies of any regulatory
authority having jurisdiction over the affairs of the parties. In addition any
party may disclose information regarding the property to a third party for the
purpose of the third party acquiring any part of that party’s interest hereunder
provided that such third party will have signed a confidentiality agreement.
 
 

    5  

--------------------------------------------------------------------------------

 

 
INDEMNIFICATION AND RIGHT OF SET-OFF
 
Indemnification
 
18.  Golden Spike covenants and agrees to indemnify and save harmless Corcoran
Canyon from and against all Claims, imposed on or incurred by or asserted
against Corcoran Canyon in connection with or in any way related to, accruing
from, resulting from, or arising out of:
 
    1. any misrepresentation, breach of warranty or nonfulfillment of any
covenant on part of Golden Spike under this agreement or any other agreement,
certificate or other instrument furnished or to be furnished to Corcoran Canyon
hereunder;
 
    2. any Claim related to the Property or the Additional Claims that existed
prior to or on Closing;
 
    3. any loss suffered by Corcoran Canyon after the completion of the
assignment of the Option Agreement arising out of any liabilities relating to
the Property, the Additional Claims or otherwise prior to or on Closing; and
 
    4. all claims, demands, costs and expenses (including, without limitation,
interest, penalties and reasonable legal fees, disbursements and charges on a
solicitor and his own client basis) in respect of the foregoing.
 
19.  Corcoran Canyon covenants and agrees to indemnify and save harmless Golden
Spike from and against all Claims, imposed on or incurred by or asserted against
Golden Spike in connection with or in any way related to, accruing from,
resulting from, or arising out of:
 
    1. any misrepresentation, breach of warranty or nonfulfillment of any
covenant on part of Corcoran Canyon under this agreement or any other agreement,
certificate or other instrument furnished or to be furnished to Golden Spike
hereunder;
 
    2. any Claim related to the Property or the Additional Claims that comes
into existence after Closing; and
 
    3. all claims, demands, costs and expenses (including, without limitation,
interest, penalties and reasonable legal fees, disbursements and charges on a
solicitor and his own client basis) in respect of the foregoing.





20.  If any Claim is brought against an indemnified party in respect of which
this indemnification may apply, the indemnified party will notify the
indemnifier in writing, and the indemnifier will assume the defence thereof,
including the retaining of counsel and the payment of all expenses. In addition,
the indemnified party will have the right to retain separate counsel for any
such Claim and participate in the defence thereof, and the fees and expenses of
such separate counsel will also be at the expense of the indemnifier. Any
failure by the indemnified party to notify the indemnifier will not relieve the
indemnifier from its obligations hereunder, except to the extent that such
failure will have actually prejudiced the defence of such Claim.
 
21.  The indemnifier agrees not to settle or compromise or consent to the entry
of any judgement in any Claim without first obtaining the written consent of all
indemnified parties, which consent will not be unreasonably withheld. Such a
settlement, compromise or consent will include an unconditional release of the
indemnifier and each of the indemnified parties from all liability arising out
of such Claim.
 
 

    6  

--------------------------------------------------------------------------------

 

 
 
22.  The indemnity and contribution obligations of the indemnifier will be in
addition to and not in substitution for any liability which the indemnifier or
any other person may otherwise have (whether arising under contract or at law or
otherwise), will extend upon the same terms and conditions to all indemnified
parties and will be binding upon and enure to the benefit of the respective
successors, assigns, heirs and personal representatives of each of the
indemnifier and the indemnified parties.
 
Set-Off
 
23.  Golden Spike grants to Corcoran Canyon a right of set-off for any payments,
costs or expenses incurred by Corcoran Canyon in defending or settling any
Claims that Corcoran Canyon is indemnified by Golden Spike pursuant to this
indemnification. Corcoran Canyon is authorized at any time and from time to
time, to the fullest extent permitted by law, to set-off and apply any such
payments, costs or expenses against any amounts due to Golden Spike.
 
 
OTHER PROVISIONS
 
Independent Legal Advice
 
24.  Golden Spike acknowledges that this agreement was prepared for Corcoran
Canyon by R. H. Daignault Law Corporation and that it may contain terms and
conditions onerous to them. Golden Spike expressly acknowledges that Corcoran
Canyon has given it adequate time to review this agreement and to seek and
obtain independent legal advice, and Golden Spike represents to Corcoran Canyon
that it has in fact sought and obtained independent legal advice and is
satisfied with all the terms and conditions of this agreement.
 
Material Facts
 
25.  Golden Spike has made or caused to made due inquiry with respect to each
covenant, agreement, obligation, representation and warranty contained in this
agreement, the Schedules and any certificates or other documents referred to in
this agreement or furnished to Corcoran Canyon pursuant to this agreement, and
none of the aforesaid covenants, agreements, obligations, representations,
warranties, Schedules, certificates or documents contain any untrue statement of
a material fact or omits to state a material fact necessary to make the
statements contained therein not misleading.
 
Time
 
26.  Time is of the essence of this agreement.
 
Governing Law
 
27.  This agreement and the rights and obligations and relations of the parties
will be governed by and construed in accordance with the laws of the State of
Nevada. The parties agree that the state courts of Nevada will have jurisdiction
to entertain any action or other legal proceedings based on any provisions of
this agreement or the Option Agreement, and the parties agree to attorn to the
jurisdiction of such courts.





Notice
 
28.  Any notice that must be given or delivered under this agreement must be in
writing and delivered by hand to the party’s address set out on page 1 or
transmitted by fax and is deemed to have been received when it is delivered by
hand or transmitted by fax unless the delivery or transmission is made after
4:00 p.m. or on a non-business day where it is received, in which case it is
deemed to have been delivered or transmitted on the next business day. Any
payments of money must be delivered by hand or wired as instructed in writing by
the receiving party. Any delivery other than a written notice or money must be
made by hand at the receiving party’s address.
 
 

    7  

--------------------------------------------------------------------------------

 

 
Amendments
 
29.  Any amendment of this agreement must be in writing and signed by the
parties.
 
Enurement
 
30.  This agreement enures to the benefit of and binds the parties and their
respective successors, heirs and permitted assignees.
 
Priority
 
31.  If there are any inconsistencies between this agreement and the Option
Agreement, this agreement will govern.
 
Waiver of Rights
 
32.  No failure or delay of Corcoran Canyon in exercising any right under this
agreement operates as a waiver of the right. Corcoran Canyon’s rights under this
agreement are cumulative and do not preclude Corcoran Canyon from relying on or
enforcing any legal or equitable right or remedy.
 
Severability
 
33.  If any provision of this agreement is illegal or unenforceable under any
law, then it is severed and the remaining provisions remain legal and
enforceable.
 
Counterparts
 
34.  This agreement may be signed in counterparts and delivered to the parties
by fax, and the counterparts together are deemed to be one original document.
 
THE PARTIES' signatures below are evidence of their agreement.



 
Corcoran Canyon Mining Corp.






/s/ Peter M. Kuhn

Authorized signatory
February 18, 2004
 
Golden Spike Mining






/s/ Peter M. Kuhn

Authorized signatory
February 18, 2004




 





    8  

--------------------------------------------------------------------------------

 

 








Schedule "A"


Schedule "A" to the Assignment Agreement between
Corcoran Canyon Mining Corp. and Golden Spike Mining
dated for reference the 18 th day of February, 2004


(number of pages including this one: 22)




Option Agreement


 1. See attached.
    




    9  

--------------------------------------------------------------------------------

 

 



OPTION AGREEMENT
CORCORAN CANYON PROPERTY, NYE COUNTY, NEVADA
 
THIS AGREEMENT is dated and made effective the 28 th day of February, 2003
 
 
BETWEEN:
BRANCOTE U.S. INC. , a corporation incorporated under the laws of Nevada and
having a registered office at One East Liberty, Suite 614, P.O. Box 40817, Reno,
Nevada, 89504 USA (hereinafter referred to as "BUS")
 
AND:
 
GOLDEN SPIKE MINING, a company incorporated under the laws of Nevada, and having
a head office at 27 Sidewinder Loop, Clancy, MT, 59634 USA (hereinafter referred
to as " Golden Spike ")
 
WHEREAS:
 
(a)    BUS is the registered and beneficial owner of a 100% ownership interest
in 41 mining claims located in Nye County, Nevada as more particularly described
in Schedule "A" attached hereto (collectively, the "Property"); and
 
(b)    BUS has agreed to grant Golden Spike working rights in and to the
Property, and an exclusive option to purchase a 100% interest in and to the
Property, subject to the mineral production royalty described herein and upon
and subject to the terms and conditions hereafter set out;
 
NOW THEREFORE THIS AGREEMENT WITNESSES in consideration of the premises and of
the mutual covenants and promises herein contain, the receipt and sufficiency of
which are hereby acknowledged by each of the parties hereto, the parties hereto
agree as follows:


 1. INTERPRETATION

Definitions:    In this Agreement,

(a)  " Agreement" means this agreement, including all Schedules hereto and all
instruments supplemental hereto or in amendment or confirmation hereof;

(b)" BLM " means the Bureau of Land Management, Nevada, an agency of the United
States Department of the Interior, and includes any successors thereof;

(c)" Claims " shall have the meaning ascribed thereto in Section  4.1(h) ;

(d)" Commercial Production" means the operation of the Property or any part
thereof as a mine but does not include removal of rock material from the
property for the purpose of testing or milling by a pilot plant;

(e)" Effective Date " means February 28, 2003;

(f)" Encumbrances" means all mortgages, charges, assignments, pledges, security
interests, liens, claims and other encumbrances of every nature and kind and
also any notices, charges or actions concerning any applicable environmental
laws or regulations but does not include any obligations which may currently
affect BUS but do not enure to BUS’ successors or assigns as it pertains to the
Property;






 
  10  

--------------------------------------------------------------------------------

 



(g)" Exploration Expenditures " means expenditures in respect of Exploration and
Development Operations on the Property, and for greater certainty,   does not
include general and administrative costs incurred by Golden Spike related to the
Property and this Agreement;

(h)" Exploration and Development Operations " means every kind of work done on
or in respect of the Property or the mineral products thereon or produced
therefrom by or under the direction of Golden Spike including, without
limitation, the work of assessment, geophysical, geochemical and geological
surveys, studies and mapping, investigating, drilling, designing, examining,
equipping, improving, surveying, shaft sinking, mining, tunnelling, raising,
crosscutting and drifting, searching for, digging, trucking, sampling, working
and procuring minerals, ores and metals, stockpiling and milling, cleanup and
reclamation including the right to remove reasonable quantities of minerals,
ores and metals and transporting same for the purposes of sampling,
metallurgical testing, and assaying, and in doing all other work, and in
supplying food, lodging, transportation and other reasonable needs of such
workers; in paying assessments, premiums or contributions for business and
operational insurance, workmen's compensation insurance, unemployment insurance
or other pay allowances or benefits customarily paid in the district to such
workers; in paying rentals, licence renewal fees, taxes and other governmental
charges required to keep the Property in good standing, in purchasing or renting
plant, buildings, machinery, tools, appliances, equipment or supplies and in
installing, erecting detaching and removing the same or any of them; in the
management of any work which may be done on the Property or in any other respect
necessary in the opinion of Golden Spike for the due carrying out of the
foregoing prospecting, exploration, development, mining, milling and reclamation
work;

(i) "Facilities" means all mines and plants, including, without limitation, all
pits, shafts, haulage ways and other underground or surface workings and all
buildings, plants and other structures, fixtures and improvements and all other
property, whether fixed or moveable, as the same may exist at any time on the
Property provided however, that temporary improvements, structures and fixtures
shall remain as chattels;

(j) " Initial Payment " shall have the meaning ascribed thereto in
Section 3.2.1(a);

(k) " Intervening Event " shall have the meaning ascribed thereto in Section 
7.1 ;

(l) " Notice " shall have the meaning ascribed thereto in Section  8.1 ;

(m) " NSR" or " Net Smelter Returns Royalty " or " Royalty " means the net
proceeds from the sale of Product from mining operations conducted on the
Property, payable to BUS upon the commencement of Commercial Production, more
particularly described and calculated in accordance with Section 3.5 herein and
Schedule "B" hereto;

(n) " Option " means the option, held by Golden Spike, to purchase 100% of BUS’
right, title and interest in and to the Property as provided for in Section 3;

(o)" Ore " means any material containing mineral or minerals of commercial
economic value situated on or within or mined from the Property;

(p)" Pilot Plant " means a processing facility or facilities, onsite or offsite;

 
 

    11  

--------------------------------------------------------------------------------

 

 

(q)" Product " means Ore mined from the Property and any concentrates or other
materials or products derived therefrom, provided, however, that if any such
Ore, concentrates or other materials or products are further treated as part of
the Commercial Production in respect of the Property, such Ore, concentrates or
other materials or products shall not be considered to be "Product" until after
they have been so treated;

(r)" Property " means the mineral claim(s), lease(s) or interest(s) more
particularly described in Schedule "A" hereto, and shall include any renewal of
such claims and any other form of successor or substitute title therefore but
shall exclude any mineral properties, claims or interests transferred or
abandoned in accordance with this Agreement; and

(s)" Working Rights " means the rights of Golden Spike elaborated in Section
3.1.

REPRESENTATIONS AND WARRANTIES

2.1  Representations and Warranties of BUS: BUS represents and warrants to
Golden Spike that, as of the Effective Date: 

    (a)  it is a body corporate duly incorporated or continued, organized and
validly subsisting under the laws of Nevada; 

    (b)  it has full power and authority to carry on its business and to enter
into this Agreement and any agreement or instrument referred to or  
            contemplated  by this Agreement;
 
 (c) neither the execution and delivery of this Agreement nor any of the
agreements referred to herein or contemplated hereby, nor the consummation of
the transactions hereby contemplated conflict with, result in the breach of, or
accelerate the performance required by any agreement to which it is a party;

(d)  all approvals, consents or authorities which are required in order for BUS
to fulfil its obligations under this Agreement have been obtained;

(e)  BUS is the recorded and beneficial owner of a 100% interest in and to the
Property subject to the paramount title of the United States;

(f)  the Property is free and clear of Encumbrances created by, through or under
BUS, or of which BUS is aware, except as set out in Schedule "C";

(g)  to the best of BUS’ knowledge, no actions, suits, claims, proceedings,
litigation or investigations have been commenced or have been threatened against
BUS in respect of the Property which are outstanding as at the Effective Date
and there is, to the best of its knowledge, no adverse claim or challenge which
has been made against or to the ownership of or title to any of the mineral
claims comprising the Property which is outstanding as at the Effective Date;

(h)  other than this Agreement or as set out in Schedule "C", there are no
outstanding agreements, leases, options to acquire or purchase BUS’ interest in
the Property or any portion thereof which have not been terminated or otherwise
discontinued as at the Effective Date;

(i)  the Property is accurately described in Schedule "A" including all claims
and lease maintenance fees, rents, taxes and statutory fees required to keep the
Property in good standing as at the Effective Date;
 
 

    12  

--------------------------------------------------------------------------------

 

 

(j)  to the best of BUS’ knowledge the mineral claims, leases and interests or
any portion thereof which comprise the Property are valid and subsisting mineral
claims, leases and interests and all claim and lease maintenance fees and taxes
have been paid thereon such that the Property will be in good standing with
regard thereto as at the Effective Date and for a period of 3 months thereafter;
and

(k)  no proceedings are pending for, nor is there any basis for, the institution
of any proceedings leading to the placing of BUS in bankruptcy.

BUS makes no representation or warranty that it has made a discovery on any of
the claims comprising the Property.
2.2  Representations and Warranties of Golden Spike: Golden Spike represents and
warrants to BUS that:

(a)  it is a body corporate duly incorporated or continued, organized, properly
capitalized and validly subsisting under the laws of Nevada;
 
(b)  it has full power and authority to carry on its business and to enter into
this Agreement and any agreement or instrument referred to or contemplated by
the Agreement;
 
(c)  neither the execution and delivery of this Agreement nor any of the
agreements referred to herein or contemplated hereby, nor the consummation of
the transactions hereby contemplated conflict with, result in the breach of, or
accelerate the performance required by any agreement to which it is a party; and
 
(d)  no proceedings are pending for, and Golden Spike is unaware of any basis
for, the institution of any proceedings leading to the placing of Golden Spike
in bankruptcy.
 
2.3  Survival of Representations and Warranties: The representations and
warranties of BUS and Golden Spike contained in this Agreement are given as of
the Effective Date and survive the execution of this Agreement . Each party will
indemnify and save the other harmless from all loss, damage, costs, actions and
suits arising out of or in connection with any breach of any representation,
warranty, covenant, agreement or condition made by them and contained in this
Agreement.

 3. GRANT OF WORKING RIGHTS AND OPTION TO ACQUIRE A 100% OWNERSHIP INTEREST
    
    3.1  Grant of Working Rights: Upon payment of the Initial Payment (as
    defined herein), BUS hereby grants to Golden Spike Working Rights in
    and  to the Property as listed in this Section 3.1, subject to the terms of
    this Agreement. Under this Agreement, Golden Spike and its employees and
    agents and any person duly authorized by Golden Spike shall have the right
    to: 
    
        (a)  enter upon the Property; 
    
        (b)  have possession thereof for the purposes of Exploration and
    Development Operations; 
    
        (c)  conduct such Exploration and Development Operations thereon and
    thereunder as Golden Spike in its discretion may determine and to use the
    surface of the Property for all purposes ancillary to thereto, as Golden
    Spike in its discretion may determine including, but not limited to, the
    right to dump, stockpile ore and waste materials, as deemed necessary or
    convenient by Golden Spike, for Exploration and Development Operations
    conducted on the Property or upon other property owned, leased, or otherwise
    controlled by Golden Spike; 
    
    
        13  
    
    --------------------------------------------------------------------------------
    
     
    
    
    (d)  bring upon and erect upon the Property such Facilities as Golden Spike
    may consider appropriate and advisable; and,
    
    (e)  remove from the Property and sell or otherwise dispose of reasonable
    quantities of any mineral products derived therefrom, for the purpose of
    obtaining assays or making other tests.
    
    3.2  Payments and Exploration Expenditures :
    
    3.2.1  In order to maintain the Working Rights and Option in good standing
    and to earn the right to purchase a 100% interest in the Property 
      hereinafter  provided for, Golden Spike shall be required to complete all
    of the following:

    (a)  make a payment to BUS totalling $2,000 USD on execution of the letter
of agreement previously signed between Landore Resources Inc. and Golden Spike
dated December 4, 2002 (the "Initial Payment");

    (b)  reimburse BUS for all land related costs incurred since August 31, 2002
on the Property as detailed on Schedule "A" hereto and supported by receipts
supplied by BUS to Golden Spike;

    (c)  subject to section 3.2.3, incur Exploration Expenditures of at least
$50,000USD in each of the next three years, the first year commencing on the
Effective Date of this Agreement; and

    (d)  at least 60 days in advance of any statutory or regulatory deadline,
complete any required assessment work, and pay all claim and lease maintenance
fees, rents, taxes and statutory fees relating to the Property which have not
already been paid or completed by BUS to keep the Property in good standing
until at least the third anniversary of the Effective Date. In this regard,
Golden Spike shall be required to provide confirmation of all payments, fees,
taxes or work completed or made for receipt by BUS at least 30 days in advance
of the due date of same.

3.2.2    Voluntary Exploration Expenditures . The Exploration Expenditures and
payments required by section 3.2.1, except for the Initial Payment, are optional
and Golden Spike shall not be obliged to make or incur them except to the extent
that Golden Spike wishes to maintain the Working Rights and Option in good
standing as provided for in Section  3.1 .
 
3.2.3    No Production Prior to Exercise of Option . For further clarification
of section 3.2.1.(c) above, the parties confirm that only Exploration
Expenditures will be incurred on the Property while the Option is maintained by
Golden Spike. No mining activities, except limited test mining, may be
undertaken, incurred or directed on the Property by Golden Spike until and
unless the Option has been exercised as set out in Section  3.3 herein.
3.3  Option to Acquire: On the third anniversary of the Effective Date and upon
making the payments and completing/maintaining all matters described in Section
3.2.1 of this Agreement, Golden Spike shall have the Option to purchase a 100%
interest in the Property from BUS, subject to the NSR described in Section 3.4
herein. The purchase price for acquisition of a 100% interest in the Property
shall be $200,000 USD, which amount shall be in addition to the payments due and
payable under Section 3.2.1 to maintain the Working Rights.

3.4  Registration of Title : Upon exercise of the Option, Golden Spike, and BUS
agree that that registered title to the Property will be transferred to Golden
Spike, and the parties agree to do all such things necessary to ensure that such
registration is effected. To accomplish such registration and transfer of title,
Golden Spike shall pay all recording fees and BLM notice of transfer fees
following exercise of the Option.
 
 

    14  

--------------------------------------------------------------------------------

 

 

3.5  Granting of 2% NSR Concurrent with the exercise of the Option and the
acquisition of a 100% interest in the Property by Golden Spike, Golden Spike
shall be deemed to have granted BUS or its successors and assigns a 2% NSR on
the Property as more particularly described in Schedule "B" hereto.

3.6  Repurchase of 1% NSR At any time after the granting of the 2% NSR described
in Section 3.3 above and during the term of this Agreement, Golden Spike shall
be entitled, at its sole option, to purchase 1% of the NSR owned by BUS for
$1,000,000 USD, adjusted annually for inflation according to the United States
Consumer Price Index. Payment of the $1,000,000 USD, as adjusted, shall be made
to BUS by cheque, bank draft, wire transfer or such other means as are
acceptable to BUS and Golden Spike. Upon receipt of the $1,000,000 USD, as
adjusted, Golden Spike, BUS shall do all things and shall sign all agreements
necessary to reflect the reduction in BUS’ NSR to 1%.

4.   COMMITMENTS

4.1  Commitments by Golden Spike: During the currency of this Agreement, Golden
Spike shall:
 
    (a)   keep the Property free and clear of all liens, charges and
Encumbrances arising from any Exploration and Development Operations (except
liens for taxes not yet due, other inchoate liens and liens contested in good
faith by Golden Spike) and shall proceed with all diligence to contest and
discharge any such lien that is filed and shall keep the Property in good
standing by doing the filing of all necessary work and by the doing of all other
acts and things and making all other payments which may be necessary in that
regard;
 
    (b)  maintain the title of the Property including the mining claims which
comprise the Property in good standing by performing any and all annual
assessment work, paying all fees, taxes and statutory payments required
(including, but not limited to all United States federal annual mining claim
maintenance fees), completing all statutory filing requirements, and by the
doing of all other acts and things which may be necessary so as to maintain the
validity and ownership of the mining claims comprising the Property in that
regard;
 
    (c)  not breach or fail to fulfil, perform or observe the terms and
conditions of or pertaining to the mineral claims and mining leases which
comprise the Property;
 
    (d)  deliver to BUS informal quarterly updates of all activities conducted
on the Property within thirty (30) days of each calendar quarter end;
 
    (e)  deliver, in a timely manner, to BUS copies of any and all applications
for governmental approvals, consents, licenses or permits for its activities on
the Property;
 
    (f)  deliver to BUS detailed digital reports of all Exploration and
Development Operations and activities conducted on the Property within sixty
(60) days of each anniversary of the Effective Date of this Agreement or such
other date agreed to by Golden Spike and BUS if required for compliance with
BUS’ continuous disclosure obligations;
 
    (g)  conduct all Exploration and Development Operations in a careful and
workman-like manner in accordance with good mining and mineral exploration
practice and, without limiting the generality of the foregoing, keep the site of
any drilling and camp areas free from accumulation of waste materials, rubbish
or garbage, and in compliance with all applicable laws, rules, orders and
regulations;
 
    (h)  defend, indemnify and save BUS harmless in respect of any and all
costs, claims, liabilities, debts, demands, suits, actions, causes of actions
and expenses (collectively, the "Claims") whatsoever which may be brought or
made against either BUS by any person, firm, or corporation and all Claims which
may be suffered or incurred by BUS arising out of or in connection with or in
any way referable to, whether directly or indirectly, the entry on, presence on,
or activities on the Property or approaches thereto by Golden Spike or its
servants or agents including, without limitation, bodily injuries or death at
any time resulting therefrom or damage to property;
 
 

    15  

--------------------------------------------------------------------------------

 

 
 
    (i)  prior to commencement of and during any period in which active work is
carried out on the Property, provide proof to BUS that Golden Spike maintains
insurance as is customary with good mining and mineral exploration practice,
including, but not limited to:
 
        (i) statutory insurance required by all applicable laws of the State of
Nevada, including worker’s compensation insurance as applicable;
 
        (ii) adequate and appropriate insurance in respect of Golden Spike’s own
activities on the Property in the form of a comprehensive general commercial
liability insurance policy having limits of not less than $1,000,000 per
occurrence and which names BUS as an additional or named insured on the policy.
In the event that such insurance is to be terminated or materially altered,
Golden Spike shall provide BUS with thirty (30) days’ advance notice of same,
or, if such advance notice is not possible, with notice as soon as possible;
 
        (iii) require any major contractor engaged by Golden Spike to obtain and
maintain adequate and appropriate insurance in respect of the contractor’s
activities on the Property; and
 
    (j)   permit BUS’ representatives, at their own risk, to enter upon and
examine the Property, operations thereon and records related thereto from time
to time during normal operating hours and by arrangement with Golden Spike. In
this regard, BUS shall indemnify Golden Spike against and save it harmless from
all costs, claims, liabilities and expenses that BUS may incur or suffer as a
result of any injury (including injury causing death) to BUS while on the
Property, provided, however, that BUS will not be indemnified nor held harmless
for any costs, claims, liabilities or expenses resulting from Golden Spike’s
negligence or wilful misconduct.

 5. TRANSFERS
    
    
    5.1  Sale, Lease, Option or Assignment or the Property by the Parties: The
    parties shall not, during the term of this Agreement, sell, lease, option,
    assign, or transfer any of their respective working rights, or interests in
    the Property without prior notice to and consent of the other party, such
    consent not to be unreasonably withheld. In the event that Golden Spike or
    Senator Minerals Inc. wishes to assign its right, title and interest in this
    Agreement to another publicly traded company, BUS may consider the
    financial, operational and technical experience of the proposed assignee as
    well as the proposed assignee’s regulatory, legal and litigation history
    prior to granting its consent to the assignment. Notice to the other party
    shall be in accordance with Section 8 herein. Notwithstanding the foregoing,
    no consent is required for: 
    
        (a)   a party to sell, lease, option, assign or transfer any of their
    respective working rights, interests or NSR in the Property to an affiliated
    company (as such term is defined in the Securities Act (Ontario) from time
    to time) if advance notice is provided to the other Party, unless and until
    the control of such affiliated entity subsequently changes; or
       
        (b)  the assignment of the NSR by BUS; or

              (c)  the assignment of Golden Spike of its right, title and
interest in this Agreement to Senator Minerals Inc.

 


 

    16  

--------------------------------------------------------------------------------

 

 

6.  TERMINATION
 
6.1 Termination Upon the Occurrence of Certain Events: This Agreement will
terminate:
 
(a) subject to the more particular requirements of section 6.3 , if Golden Spike
fails or neglects to perform any of its obligations described in this Agreement;
or
 
(b) immediately, without notice given by BUS to Golden Spike, if Golden Spike
becomes insolvent, makes any assignment in bankruptcy or makes any other
assignment for the benefit of creditors, makes any proposal under the applicable
bankruptcy legislation, or any comparable law, seeks protection or relief under
any creditors’ legislation or under any bankruptcy, insolvency or analogous law,
is adjusted bankrupt, files a petition or proposal to take advantage of any act
of insolvency, consents to or acquiesces in the appointment of a trustee,
receiver, receiver and manager, interim receiver, custodian or other person with
similar powers of itself or of all or any substantial portion of its assets, or
files a petition or otherwise commences any proceeding seeking any
reorganization, composition or readjustment under any applicable bankruptcy,
insolvency, moratorium, reorganization or other similar law affecting creditor’s
rights or consents to, or acquiesces in, the filing of such a petition or if the
interest of Golden Spike in the Property or this Agreement is seized or attached
in any way for the payment of any judgement or court order.
 
6.2 Termination by Golden Spike: Golden Spike may terminate this Agreement at
any time prior to exercise of the Option, so long as it is not in default of any
of its obligations under this Agreement, by giving notice to that effect to BUS
at the address provided herein and, on receipt of such notice by BUS this
Agreement shall be of no further force or effect and Golden Spike shall have no
interest in the Property and shall have no further obligations hereunder save
and except for those obligations which have accrued hereunder, including but not
limited to any reclamation obligations.
 
6.3 Termination by BUS: If Golden Spike is in default of this Agreement by any
requirement other than failing to complete an obligation by the deadlines set
forth in Section 3.2.1, BUS may terminate this Agreement but only if:
 
(a) it shall have first given to Golden Spike written notice of default
containing particulars of the requirement which Golden Spike has not performed;
and,
 
(b) Golden Spike , within 30 days following delivery of such notice of default,
has failed to take all reasonable steps to cure the default by the appropriate
performance. Upon such failure BUS shall be entitled to seek any remedy it may
have on account of such default.
 
6.4 Obligations of Golden Spike Upon Termination: If this Agreement is
terminated for any reason prior to the exercise of the Option, Golden Spike
shall:
 
(a) immediately deliver to BUS, at no cost, copies of all reports, maps, plans,
photographs and drill logs of Golden Spike’s relating to the Property, and other
factual technical data compiled by and in the possession of Golden Spike with
respect to the Property and not previously furnished to BUS;
 
(b) within a period of 240 days of termination, remove from the Property all
machinery, structures, buildings, facilities, equipment, tools, appliances and
supplies erected, installed or brought upon the Property by or on behalf of
Golden Spike, and any such property not removed within such 240 day period shall
thereafter become the property of BUS;

 

    17  

--------------------------------------------------------------------------------

 

 
(c) leave the Property and the mineral claims and mining lease which comprise
the Property;
 
(i) in good standing for a period of at least 3 months from the date of
termination,
 
(ii) free and clear of all liens, charges and Encumbrances arising from any
Exploration and Development Operations (except for taxes not yet due, other
inchoate liens and liens contested in good faith by Golden Spike), provided that
Golden Spike shall pay the cost of any such liens once determination of
liability has been made,
 
(d) only as it pertains to work completed under the direction of or by Golden
Spike on the Property, to:
 
(i) fulfil all reclamation obligations required by the State of Nevada or United
States federal legislation and/or regulation applicable thereto arising from any
Exploration and Development Operations; and,
 
(ii) leave the Property and the mineral claims and mining lease which comprise
the Property in a clean, orderly, safe and environmentally acceptable condition
and in accordance with all applicable environmental, pollution control and
reclamation laws, regulations and permits;
 
(e) within a period of 14 days of termination, deliver to BUS an acknowledgement
of abandonment under this Agreement; and
 
(f) remain liable for any liabilities accrued hereunder.
 
7. FORCE MAJEURE, LIABILITIES
 
7.1 Events: No party will be liable for its failure to perform any of its
obligations under this Agreement due to a cause beyond its control (except those
caused by its own lack of funds) including, but not limited to: acts of God,
fire, flood, explosion, acts of war, strikes, lockouts, labour shortages, or
other industrial disturbances; laws, rules and regulations or orders of any duly
constituted court or governmental authority restricting normal operations (each
an "Intervening Event").
 
7.2 Effect of Intervening Events: All time limits imposed by the Agreement will
be extended by a period equivalent to the period or delay resulting from an
Intervening Event.
 
7.3 Obligation to Remove Intervening Events: A party relying on the provisions
of this Section 8 will take all reasonable steps to eliminate or rectify any
Intervening Event and, if possible, will perform its obligations under this
Agreement as far as practicable, but nothing herein will require such party to
settle or adjust any labour dispute or to question or to test the validity of
any law, rule, regulation or order of any duly constituted court of governmental
authority of to complete its obligations under this Agreement if an Intervening
Event renders completion impossible.
 
7.4 Giving Notice: A party relying on the provisions of this Section 7 shall
give notice to the other party forthwith upon the occurrence of the Intervening
Event and forthwith after the end of the period of delay when such Intervening
Event has been eliminated or rectified.
 
7.5 Liabilities . For actions and events not included in the force majeure
clauses listed above, the parties understand that Golden Spike is only
responsible for liabilities and obligations relating to the Property from the
commencement of this Agreement to the termination of Golden Spike’s obligations
hereunder. Any liabilities (whether environmental or otherwise) incurred prior
to the commencement of this Agreement (including any liabilities for events
occurring prior to the commencement of this Agreement but which manifest
themselves after such date) shall be the responsibility and liability of BUS.
 
 

    18  

--------------------------------------------------------------------------------

 

 
8. NOTICES
 
8.1 Method: Any notice, demand or other communication (in each case, a "Notice")
required or permitted to be given under this Agreement shall be in writing and
shall be deemed well and sufficiently given if delivered or if mailed by
registered mail (save and except during the period of any interruption in the
normal postal service within Canada) or sent by facsimile addressed as follows:
 
(a) If to Brancote U.S. Inc., addressed as follows:
 
c/o #3, 1070 Lithium Drive
Thunder Bay, Ontario
P7B 6G3
Facsimile: (807) 623-2335
Attention: President
 
with a copy to:
 
Borden Ladner Gervais LLP
Barristers and Solicitors
1000, Canterra Tower
400 - 3 rd Avenue S.W.
Calgary, Alberta
T2P 4H2
Facsimile: (403) 266-1395
Attention: C. Tamiko Ohta
 
(b) If to Golden Spike, addressed as follows:
 
Golden Spike Mining
27 Sidewinder Loop
Clancy, MT
59634 USA
Facsimile: (406) 495-8105
Attention: Peter M. Kuhn
 
with a copy to:
 
Anfield, Sujir, Kennedy & Durno
Barristers and Solicitors
Box 10068
Pacific Centre
1600 - 609 Granville Street
Vancouver, British Columbia
V7Y 1C3
Facsimile: (604) 669-3877
Attention: Jay Sujir

 

    19  

--------------------------------------------------------------------------------

 

 
The date of receipt of such Notice shall be the date of delivery thereof if
delivered and, if mailed, will be deemed to be given and received on the fifth
business day following the day of mailing (except in the event of disruption of
the postal service in which event Notice will be deemed to be received only when
actually received), and, if given by facsimile, will be deemed to have been
given and received on the next business day following the day on which it was
sent.
 
8.2 Amending Addresses: Either party may from time to time notify the other
party in writing of a change of address or facsimile number to which a Notice
shall be given to it thereafter until further changed.
 
9. GENERAL
 
9.1 Option Only : This Agreement is an option only. If this Agreement is
terminated, Golden Spike shall not be bound thereafter in debt, damages or
otherwise under this Agreement save and except as provided for herein and with
respect to obligations arising from termination and with respect to accrued
obligations surviving termination. All payments paid by Golden Spike shall be
retained by BUS in consideration for entering into this Agreement and for the
rights conferred to Golden Spike thereby.
 
9.2 Entire Agreement: There are no representations and warranties save and
except as contained herein and this Agreement and the schedules hereto
constitute the entire agreement between the parties hereto and supersedes and
replaces any other agreement or arrangement, whether oral or written, express or
implied, statutory or otherwise heretofore existing between the parties in
respect of the subject matter of this Agreement. This Agreement may not be
amended or modified except by an instrument in writing signed by each of the
parties hereto.
 
9.3 No Waiver of Breaches: No consent or waiver expressed or implied by either
party in respect of any breach or default by the other in the performance by
such other of its obligations hereunder shall be deemed or construed to be a
consent to or a waiver of any other breach or default.
 
9.4 Further Assurances: The parties hereto shall promptly execute or cause to be
executed all documents, deeds, conveyances and other instruments of further
assurance which may be reasonably necessary or advisable to carry out fully the
provisions and intent of this Agreement or to record wherever appropriate the
respective interests of the parties, from time to time, in the Property.
 
9.5 Payments: All payments made and all funds expended by Golden Spike pursuant
to this Agreement shall be for the account of Golden Spike and Golden Spike
shall be entitled to claim all benefits, write-offs and deductions with respect
thereto.
 
9.6 Manner of Payment, Currency: All payments to BUS which Golden Spike may make
under this Agreement shall be immediately available in the lawful currency of
the United States of America and shall be deemed to have been well and
sufficiently made in a timely manner by cheque or draft mailed or delivered to
such party at its addresses for notice purposes as provided herein by registered
mail on or before the date such payment is to be made.
 
9.7 Enurement, Successors and Assigns: This Agreement shall enure to the benefit
of and be binding upon the parties hereto and their respective heirs, executors,
administrators, successors, nominees and assigns. Any assignment of a party’s
interest hereunder may be assigned only with the consent of the other party,
such consent not to be unreasonably withheld or delayed, and such consent will
be conditional upon the assignee agreeing in writing to be bound by the terms of
this Agreement.
 
9.8 Confidentiality of Data: All materials and oral communications received by
Golden Spike hereunder shall be kept confidential so long as Golden Spike
maintains its Working Rights and Option under this Agreement and for a period of
one year thereafter , and no part thereof may, at any time, be published without
the prior written consent of BUS, subject to compliance by Golden Spike with
applicable law or order of a competent court or tribunal.
 

    20  

--------------------------------------------------------------------------------

 

 
9.9 Governing Law: This Agreement shall be construed and governed by the laws in
force in the State of Nevada, and, except where matters are expressed herein to
be subject to arbitration, the courts of such State have exclusive jurisdiction
to hear and determine all disputes arising hereunder.
 
9.10 Severability: If any provision of the Agreement is or shall become illegal,
invalid or unenforceable, in whole or in part, the remaining provisions shall
nevertheless be and remain valid and substituting and the said remaining
provisions shall be construed as if this Agreement had been executed without the
illegal, invalid or unenforceable portion.
 
9.11 Execution in Counterpart: This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same instrument. It shall not be necessary
that any single counterpart hereof be executed by all parties so long as at
least one counterpart is executed by each party.
 
9.12 Titles and Headings : The titles and headings to the respective paragraphs
hereof shall not be deemed as part of this Agreement but shall be regarded as
having been used for convenience only.
 
9.13 Time is of the Essence: Time shall be of the essence of this Agreement.
 
IN WITNESS WHEREOF the parties have executed this Agreement as of the day and
year first above written.



BRANCOTE U.S. INC.
/s/ W.H. Humphries
Per: W.H. Humphries, President
GOLDEN SPIKE MINING
/s/ Peter M. Kuhn
Per: Peter M. Kuhn, President






 

    21  

--------------------------------------------------------------------------------

 

 
SCHEDULE "A"
 
REFERRED TO IN THE AGREEMENT DATED FOR REFERENCE THE 28th DAY OF FEBRUARY,
2003 BETWEEN BRANCOTE U.S. INC. AND GOLDEN SPIKE MINING
 
DESCRIPTION OF PROPERTY
There are 41 claims, listed as follows:



CORE 3 - CORE 10
694471 - 694478
CX 79 - CX 90
710339 - 710350
CX 92
710352
CX 94
710354
CX 155 - CX 166
710361 - 710372
CX 225
710386
CX 227
710388
CX 229
710390
CX 231
710392
CX 233
710394
CX 235
710396
CX 237
710398



Current Land payments (1)
 
Bureau of Land Management fees: USD$4,100, due annually on or before September
1st
(payable to the Bureau of Land Management in Reno, Nevada)
 
County fees: USD$353.50, due annually on or before November 1st
($8,50 per claim and $4/page document fee payable to Nye County, Nevada)
 
Note:
(1) The parties understand that land payments are subject to periodic increases
by the BLM and Nye County, and that Golden Spike shall be responsible for
payment of any such increases as well.

 

    22  

--------------------------------------------------------------------------------

 

 
SCHEDULE "B"
REFERRED TO IN THE AGREEMENT DATED FOR REFERENCE THE 28th DAY OF FEBRUARY,
2003 BETWEEN BRANCOTE U.S. INC. AND GOLDEN SPIKE MINING
 
CALCULATION AND PAYMENT OF NET SMELTER RETURNS ROYALTY
 
1. The following words and phrases shall have the following meanings, namely:
 
(a) "Net Smelter Returns" or "NSR" or "Royalty" with respect to the Property
shall mean the gross proceeds in any year from the sale of Product from the
mining operation on the Property, less: refining, smelter and treatment charges,
including assaying and sampling costs, umpire charges, and penalties, if any;
transportation charges, including related storage and insurance costs, in
respect of transportation of concentrates or dore metal from the Property to a
smelter or refinery; and sales, use, gross receipts, if any, payable with
respect to removal, sales or disposition of Product(s) incurred and paid or
payable to a third party. For further clarification: (1) each party shall repay
its respective share of the net proceeds of mines tax and any federal or state
income taxes assessed against such party’s income or revenues resulting from
Golden Spike’s production of minerals from the Property; and (2) Golden Spike
may not deduct any mining or on-site processing costs in calculating the NSR;
 
(b) "Ore" shall mean any material containing a mineral or minerals of commercial
economic value mined from the Property;
 
(c) "Owner" shall mean Golden Spike, its successors and assigns; and
 
(d) "Product" means Ore mined from the Property and any concentrates or other
materials or products derived therefrom, provided, however, that if any such
Ore, concentrates or other materials or products are further treated as part of
the mining operation in respect of the Property, such Ore, concentrates or other
materials or products shall not be considered to be "Product" until after they
have been so treated.
 
Other capitalized terms used but not defined herein shall have the meaning
ascribed to them in the Agreement.
 
2. The Owner shall give notice to BUS of the date on which Ore is first mined.
It is agreed that pilot plant operations and the mining or milling of Ore in
connection therewith shall not be considered commercial production.
 
3. The amount of Royalty payable to BUS, namely two percent (2%) of Net Smelter
Returns, shall be calculated by the Owner each calendar quarter and at the end
of such quarter and shall be paid to BUS within thirty (30) days after the end
of each calendar quarter. Any adjustments in the payment of Royalty hereunder
arising out of an audit referred to in paragraph (9) hereof shall be made and
paid at that time.
 
4. For the purposes of calculating the amount of NSR payable hereunder only, if
the Owner sells any Product to one of its subsidiaries or affiliates, and if the
sale price of such Product is not negotiated on an arm's length basis, the Owner
shall, for the purposes of calculating Net Smelter Returns only and
notwithstanding the actual amount of such sale price, add to the proceeds from
the sale of such Product an amount which would be sufficient to make such sale
price represent a reasonable net sale price for such Product as if negotiated at
arm's length and after taking into account all pertinent circumstances
(including, without limitation, then current market conditions relating to Ore,
concentrates, or other materials or products similar to such Product).
 

 

    23  

--------------------------------------------------------------------------------

 

 
5. The Owner shall by notice inform BUS of the amount of such reasonable net
sale price and if BUS does not object thereto within 60 days after receipt of
such notice, such amount shall be final and binding for the purposes of this
paragraph.
 
6. On or before the last day of each quarter of each year after the date of
commencement of Commercial Production, the Owner shall deliver to BUS a
statement indicating in reasonable detail, as of the last day of the immediately
preceding quarter, the calculation of Net Smelter Returns and the aggregate NSR
payable for such quarter.
 
7. The Owner may remove reasonable quantities of Ore and rock from the Property
for the purpose of bulk sampling and of testing, and there shall be no NSR
payable to BUS with respect thereto unless revenues are derived therefrom.
 
8. The Owner agrees to maintain for each mining operation on the Property up to
date and complete records relating to the production and sale of Product
including accounts, records, statements and returns relating to treatment and
smelting arrangements of the Product, and BUS or its agents shall have the right
at all reasonable times, including for a period of 12 months following the
expiration or termination of this Agreement, to inspect such records, statements
and returns and make copies thereof at its own expense for the purpose of
verifying the amount of NSR payments to be made by the Owner to BUS pursuant
hereto. BUS shall have the right at its own expense to have such accounts
audited by independent auditors once each year.
 
9. The Owner shall have an audited statement prepared by its auditors for each
year with respect to the NSR payable to BUS hereunder, within 140 days of the
Owner's fiscal year end, and the Owner shall forthwith deliver a copy of such
statement to BUS.
 
10. All NSR payments shall be considered final and in full satisfaction of all
obligations of the Owner making same in respect thereof if such payments or the
calculation in respect thereof are not disputed by BUS within 120 days after
receipt by BUS of the audited statement referred to in paragraph (9) hereof. Any
disputes under this paragraph shall be decided by arbitration as herein
provided. Notwithstanding the foregoing, an undisputed calculation or payment
shall not be considered final or binding if an incorrect calculation or payment
is shown to be the result of fraud committed by any party, including a third
party smelter or refinery.
 
11. Subject to the prior consent of BUS, the Owner shall have the right to
commingle with ores from the Property, those ores produced from other
properties. In order that BUS may make an reasoned decision in granting its
consent to commingle, the Owner shall provide BUS in advance an explanation of
its proposed commingling plan, together with engineering and metallurgical
reports and studies which assure that the commingling plan will accurately
account for and provide payment to BUS of the full amount of royalties to which
it is entitled. In the event that BUS grants its consent to commingle, the Owner
shall adopt and employ reasonable practices and procedures for weighing,
determination of moisture content, sampling and assaying, as well as utilize
reasonably accurate recovery factors in order to determine the amounts of
products derived from, or attributable to Ore mined and produced from the
Property. The Owner shall maintain accurate records of the results of such
sampling, weighing and analysis as pertaining to Ore mined and produced from the
Property.
 
12. In the event of a dispute between the parties with respect to the matters
contemplated hereunder, that dispute shall be settled by a single arbitrator in
accordance with the laws of the State of Nevada and judgment upon the award
rendered may be entered into any court having jurisdiction thereof.

 

    24  

--------------------------------------------------------------------------------

 

 
SCHEDULE "C"
 
REFERRED TO IN THE AGREEMENT DATED FOR REFERENCE THE 28th DAY OF FEBRUARY,
2003 BETWEEN BRANCOTE U.S. INC. AND GOLDEN SPIKE MINING
 
The following is the text of a purported agreement between Brancote U.S. Inc.
and Herb Duerr which was dated by the parties on November 28, 1999 and November
30, 1999, respectively. This document is commonly referred to as the "Grubstake
Agreement".
 
Grubstake Agreement
Brancote U.S. Inc/Herb Duerr
 
Brancote U.S. Inc. (BUS) acknowledges the major contribution of Herb Duerr (HD)
in the identification and acquisition of certain mineral claims
(Properties/Property) in Nevada, Arizona, Colorado and Arkansas acquired by BUS
during the period 1989 through 1998 while he worked as a contractor for BUS. In
return for his contribution with respect to the Properties listed on Schedule A
BUS grants HD the following consideration:
 
1.     5% of net profits, following recovery of 100% of its costs incurred since
initial acquisition, including a reasonable charge for overheads consistent with
industry standards and interest at the United States prime lending rate +2%,
received by BUS through its participation in mineral production from a Property.
 
2.     5% of revenues received by BUS from production royalties based upon gross
receipts, net smaller returns or net profit interests held in any Property.
 
3.     5% of revenues or other consideration received by BUS from pre-production
payments, in excess of a cumulative total of $50,000 from any individual
Property pursuant to a single agreement, whether paid as all or part of a
purchase, lease, rental or option agreement with a third party.
 
In the event BUS decides to abandon a Property subject to this Agreement,
through relinquishment of its interest in all of the mineral claims constituting
the Property. It shall advise HD 15 days in advance and make all data related to
the Property available to HD to review and copy at a place of his choice and at
his sole cost and expense. HD will advise BUS prior to the specified date of
abandonment if he wishes to take assignment of the Property for his own account.
Failure of HD to so notify BUS will result in abandonment of the Property and
termination of any obligations BUS may have to HD with respect to the Property.
 
The Interests of HD, his successors and assigns in this Agreement, survive
termination of his employment or contractual role with BUS.



John Prochnau
Brancote U.S. Inc.
28 th November, 1999
 
Herb Duerr
 
30 th November, 1999






 

    25  

--------------------------------------------------------------------------------

 

 
SCHEDULE "A"
 
[Grubstake agreement]
 
Mineral claims held by Brancote U.S. Inc. at 30 November, 1999 subject to the
Grubstake Agreement between Brancote US Inc. and Herb Duerr.
NEVADA



Claims
BLM Numbers
 
 
 
 
AS 111, 113
709631, 709633
 
 
 
 
Bell Flat 1, 3
631962, 631964
 
 
 
 
BT 71 - 76
95, 97, 99
709637 - 709642
709643, 709644, 709645
 
 
 
 
Butch 23 - 30, 42, 44
761564 - 761571, 761577, 761579
 
 
 
 
Car 82 - 84, 130
649196 - 649198, 649242
 
 
Cim 21
733607
 
 
Core 3 - 10
694471 - 694478
 
 
CX 79 - 90
710339 - 710350
92
710352
94
710354
155 - 166
710361 - 710372
225
7103386
227
7103388
229
710390
231
7103392
233
7103394
235
7103396
237
7103398
 
 
DD 38, 40, 42 - 46
49 - 53, 47
608567, 608569, 608571 - 608575
608578 - 608582, 731664
 
 
 
 
Dolly 21 - 24
709624 - 709627
 
 
 
 
G 23, 24, 27
631450, 631451, 631454
 
 
 
 
GA 19
631474
 
 
 
 
Gilman 31 - 34
623866 - 623869
 
 
 
 
Iowa 20 - 21, 30
605842 - 605843, 605852
 
 
High 3 - 6, 11, 13
615788 - 615791, 626015, 626017
 
 
HiHo 1 - 20
710721 - 710740






 

    26  

--------------------------------------------------------------------------------

 

 





Moongold 1, 3, 7,
2, 4, 11
625103, 625105, 625107
730426, 730427, 730433
 
 
 
 
SA 6, 7, 9, 11, 13, 15 - 27,
29, 35 - 38
709658, 709659, 709661, 709663, 709665, 709667 - 709679, 709681, 709683 - 709686
 
 
Shirley 101 - 102, 104
636765 - 656766, 636769
 
 
TC 36 - 40, 41 - 43
709646 - 709650, 758619 - 758621
 
 
 
 
Trust 132 - 137, 151 - 153
157, 212, 232 - 236
682016 - 682021, 682033 - 682035, 682036, 724742, 724745 - 724749
 
 
Vudu 1 - 6, 8, 10, 21 - 22,
25 - 26, 35
731719 - 731724, 731726, 731728, 754310 - 754311, 754314 - 754315, 754234
 
 
Prosser 1-4
Gus
Lisa
438815 - 438818
318950
318951
 
 
CS 1
V 1 - 4, 30 - 31
685717
685718 - 685721, 685723 - 685724
 
 
ARIZONA
 
 
 
 
 
Claims
BLM Numbers
 
 
 
 
Hank 35, 36
323337, 323338
 
 
 
 
Hope 1
323333
 
 
 
 
Red M 40 - 43
323372 - 323375
 
 
 
 
Ten Grand 94, 96, 99 - 101
115 - 119, 132
323348, 323349, 323350 - 323352
323356 - 323360, 323362
 
 
 
 
Sol 35, 37 - 38, 40
63, 65
323067, 323069 - 323070, 323072
323090, 323092
 
 
 
 






 

    27  

--------------------------------------------------------------------------------

 

 





ARKANSAS
 
 
 
 
 
Claims
BLM Numbers
 
 
 
 
Ace
King
12118
12119
 
 
 
 
COLORADO
 
 
 
 
 
Claims
BLM Numbers
 
 
 
 
GM 4, 8, 11 - 12
15 - 16, 20 - 10
236348, 236352, 236355 - 236356
236359 - 236360, 236364 - 236365
 
 
 
 
Topi 3 - 5, 13, 15
238424 - 238426, 238434, 238436
 
 
 
 
Redman 1, 19, 38
51 - 52, 58 - 60
236371, 236375, 236383
236386 - 236387, 236391 - 236393
 
 
 
 
Cindy 6, 10 - 11, 18
247187, 247191 - 247192, 247199
 
 
 
 






    28  

--------------------------------------------------------------------------------

 

 


 


AMENDMENT TO OPTION AGREEMENT - CORCORAN CANYON


THIS AMENDMENT dated the 1st day of August, 2003.
 
BETWEEN:
BRANCOTE U.S. INC. , a corporation incorporated under the laws of Nevada and
having a registered office at One East Liberty, Suite 614, P.O. Box 40817, Reno,
Nevada, 89504 USA (hereinafter referred to as " BUS ")
 
AND:
 
GOLDEN SPIKE MINING, a company incorporated under the laws of Nevada, and having
a head office at 27 Sidewinder Loop, Clancy, MT, 59634 USA (hereinafter referred
to as " Golden Spike ")


WHEREAS:


(a)    the parties hereto entered into an option agreement dated February 28,
2003 (defined herein as the "Option Agreement") regarding 41 mining claims
located in Nye County, Nevada referred to collectively as the "Corcoran Canyon
Property";


(b)    the parties have agreed to amend section 5 of the Option Agreement to
reflect recent events related to Golden Spike Mining and its relationship with
Senator Minerals Inc.;


NOW THEREFORE in consideration of the mutual covenants and agreements contained
herein, the parties hereto agree as follows:


 1. INTERPRETATION
    
    1.1  Definitions

Capitalized terms used in this Amendment and not otherwise defined shall have
the respective meanings ascribed to them in the Option Agreement.




 2. AMENDMENT
    
    2.2  The parties hereto declare, confirm, consent and agree that the Option
    Agreement shall be and is hereby amended as follows: 
    
        (a)  Paragraph 5.1 of the Option Agreement is deleted in its entirety
    and replaced with the following paragraph:

"5.1   Sale, Lease, Option or Assignment or the Property by the Parties : The
parties shall not, during the term of this Agreement, sell, lease, option,
assign, or transfer any of their respective working rights, or interests in the
Property without prior notice to and consent of the other party, such consent
not to be unreasonably withheld. In the event that Golden Spike wishes to assign
its right, title and interest in this Agreement to a publicly traded company,
BUS may consider the financial, operational and technical experience of the
proposed assignee as well as the proposed assignee’s regulatory, legal and
litigation history prior to granting its consent to the assignment. Notice to
the other party shall be in accordance with Section 8 herein. Notwithstanding
the foregoing, no consent is required for:
 
 

    29  

--------------------------------------------------------------------------------

 

 
 
(a)  a party to sell, lease, option, assign or transfer any of their respective
working rights, interests or NSR in the Property to an affiliated company (as
such term is defined in the Securities Act (Ontario) from time to time) if
advance notice is provided to the other Party, unless and until the control of
such affiliated entity subsequently changes; or
 
(b)  the assignment of the NSR by BUS."
 3. GENERAL
    
    3.1  It is declared and agreed that except as provided in this Amendment,
    all covenants, agreements, provisions, stipulations, conditions, powers and
    matters and things whatsoever contained in the Option Agreement shall
    continue in all respects in full force and effect.
    
    3.2  This Amendment shall enure to the benefit of and be binding upon the
    successors and assigns of the parties hereto.
    
    3.3  This Amendment shall be executed in several counterparts, each of which
    so executed shall be deemed to be an original and such counterparts together
    shall constitute one and the same agreement notwithstanding the foregoing,
    the date of execution shall be deemed to be so executed from the dated
    hereof.

IN WITNESS WHEREOF the parties hereto have executed this Amendment as of the
date first above written.


BRANCOTE U.S. INC.              GOLDEN SPIKE MINING




/s/ James Garber                                            /s/ Peter M. Kuhn
     Per:  James Garber, Secretary                                      Per:
Peter M. Kuhn, President                     
                        



    30  

--------------------------------------------------------------------------------

 

 



   Schedule "B"

Schedule "B" to the Assignment Agreement between
Corcoran Canyon Mining Corp. and Golden Spike Mining
dated for reference the 18 th day of February, 2004
 
(number of pages including this one: 1)



--------------------------------------------------------------------------------

 
Additional Claims


The list of the 89 additional unpatented mineral claims to be transferred from
Golden Spike to Corcoran Canyon have recently been staked by Corcoran Canyon to
cover a new target covered by pediment alluvium.


A complete list of the additional 89 unpatented mineral claims will be added
once the claims have been registered in the name of Corcoran Canyon.
 
 

    31  

--------------------------------------------------------------------------------

 

 





Schedule "C"
 
Schedule "C" to the Assignment Agreement between
Corcoran Canyon Mining Corp. and Golden Spike Mining
dated for reference the 18 th day of February, 2004
(number of pages including this one: 1)



--------------------------------------------------------------------------------

 
Property


The following is a list of the initial 41 mineral claims that are being optioned
under the Option Agreement.


 
#
 
Claim Name
 
BLM Serial Number
 
#
 
Claim Name
 
BLM Serial Number
 
1
 
CORE 3
 
694 471
 
22
 
CX 94
 
710 354
 
2
 
CORE 4
 
694 472
 
23
 
CX 155
 
710 361
 
3
 
CORE 5
 
694 473
 
24
 
CX 156
 
710 362
 
4
 
CORE 6
 
694 474
 
25
 
CX 157
 
710 363
 
5
 
CORE 7
 
694 475
 
26
 
CX 158
 
710 364
 
6
 
CORE 8
 
694 476
 
27
 
CX 159
 
710 365
 
7
 
CORE 9
 
694 477
 
28
 
CX 160
 
710 366
 
8
 
CORE 10
 
694 478
 
29
 
CX 161
 
710 367
 
9
 
CX 79
 
710 339
 
30
 
CX 162
 
710 368
 
10
 
CX 80
 
710 340
 
31
 
CX 163
 
710 369
 
11
 
CX 81
 
710 341
 
32
 
CX 164
 
710 370
 
12
 
CX 82
 
710 342
 
33
 
CX 165
 
710 371
 
13
 
CX 83
 
710 343
 
34
 
CX 166
 
710 372
 
14
 
CX 84
 
710 344
 
35
 
CX 225
 
710 386
 
15
 
CX 85
 
710 345
 
36
 
CX 227
 
710 388
 
16
 
CX 86
 
710 346
 
37
 
CX 229
 
710 390
 
17
 
CX 87
 
710 347
 
38
 
CX 231
 
710 392
 
18
 
CX 88
 
710 348
 
39
 
CX 233
 
710 394
 
19
 
CX 89
 
710 349
 
40
 
CX 235
 
710 396
 
20
 
CX 90
 
710 350
 
41
 
CX 237
 
710 398
 
21
 
CX 92
 
710 352
 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 

    32  

--------------------------------------------------------------------------------

 